Citation Nr: 0405368	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  03-16 103	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to service connection for residuals of a shrapnel 
wound of the left leg.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel

[The issue of whether a February 1998 decision of the Board 
of Veterans' Appeals should be reversed and revised due to 
clear and unmistakable error will be the subject of a 
separate decision.]


INTRODUCTION

The veteran served on active duty from August 1943 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  In that decision, the RO determined that new 
and material evidence had not been presented to reopen the 
previously denied claim of entitlement to service connection 
for residuals of a left leg injury.  


FINDINGS OF FACT

1.  The Board denied the veteran's claim of entitlement to 
service connection for residuals of a shrapnel wound of the 
left leg in a decision dated in February 1998; in unappealed 
rating decisions dated in October 1998 and July 1999, the RO 
concluded that new and material evidence had not been 
presented to reopen the claim.  

2.  Evidence received at the RO in May 1999, but not 
considered by the RO in its July 1999 rating decision, is new 
in that it is not cumulative and was not previously 
considered by decisionmakers; the evidence is also material 
because it bears directly and substantially on whether the 
veteran's current disability, a metallic fragment in the left 
leg, is related to an injury in service, and it must be 
considered in order to fairly decide the merits of his claim.

3.  The evidence supports the finding that the veteran has 
residuals of a shrapnel wound of the left leg and that the 
injury occurred in service.  



CONCLUSIONS OF LAW

1.  The July 1999 rating decision in which the RO denied 
reopening of the claim of entitlement to service connection 
for residuals of a shrapnel wound of the left leg is final; 
new and material evidence has been submitted, and the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 20.1103 (2003); 38 C.F.R. § 3.156 (2001).  

2.  Residuals of a shrapnel wound of the left leg were 
incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for residuals of a 
left leg injury, which he contends occurred when he was hit 
by a metal fragment from an exploding pot-bellied stove when 
he was in France in World War II.  

Briefly, review of the record shows that the veteran filed 
his original claim in 1995 and that such claim was ultimately 
denied by the Board in a decision dated in February 1998.  
The Board's decision is final, and in an accompanying 
decision the Board finds that such decision may not be 
reversed or revised due to clear and unmistakable error.  

In September 1998, the veteran submitted a VA Form21-526, 
Veteran's Application for Compensation or Pension, in which 
he mentioned that he had shrapnel in his left calf from the 
explosion of a stove when he was in France in World War II.  
The veteran submitted no evidence, and in a rating decision 
dated in October 1998, the RO determined that new and 
material evidence had not been submitted to reopen the claim.  
In an October 1998 letter, the RO informed the veteran of its 
decision and gave him notice of his appellate rights.  In May 
1999, the RO received a VA X-ray report that the veteran had 
submitted to the Board in August 1997.  In June 1999, the 
veteran described his in-service injury in a statement that 
the RO treated as an application to reopen the claim.  The RO 
did not consider the July 1997 X-ray report and in a July 
1999 rating decision and again determined that new and 
material had not been submitted to reopen the claim.  In a 
letter dated in July 1999, the RO informed the veteran of its 
decision and gave him notice of his appellate rights.  The 
veteran did not appeal.  

Most recently, in a statement received at the RO on August 1, 
2001, the veteran requested that his claim be reopened and 
referred to treatment at the VA medical facility in West 
Haven, Connecticut.  The RO obtained VA outpatient records 
dated in 2001 and 2002, and in a rating decision dated in May 
2002 determined that new and material evidence had not been 
presented to reopen the claim.  The veteran's disagreement 
with that decision led to this appeal.  

Regardless of the RO's findings regarding new and material 
evidence, the Board is precluded from considering the 
substantive merits of the veteran's claim in the absence of 
its own independent finding that new and material evidence 
has been submitted.  See Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)].  This law eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  In this case, the VCAA and 
its implementing regulations are accordingly generally 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

However, the VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Board observes that the United States Court of Appeals 
for Veterans Claims (the Court) has held that 38 C.F.R. 
§ 3.159(b), pertaining to VA's duty to notify claimants, 
includes claims to reopen.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In this case, in a letter dated in April 2002 the RO notified 
the veteran of the  informed the veteran of the provisions of 
the VCAA in terms of VA's duty to notify him of the evidence 
needed to substantiate his claim and the relative obligations 
of the veteran and VA in developing the relevant evidence.  
The RO informed the veteran that he is responsible for 
identifying evidence that is relevant to his claim, and that 
on providing that information VA would obtain the evidence on 
his behalf.  The Board finds, therefore, that VA has 
fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claim and has in essence 
told him to provide VA with all relevant information and 
evidence he has.
 
Duty to assist

As alluded to above, the statutory duty to assist does not 
come into play until a claim has been reopened.  See 38 
U.S.C.A. § 5103A.  

With respect to more general due process considerations, the 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  See 38 C.F.R. § 3.103 (2003).  Most recently, 
the veteran's representative submitted a statement pertaining 
to the issue of new and material evidence in a presentation 
dated in June 2003.  

Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Finality/new and material evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2003).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim may be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board notes that subsequent to the initiation of the 
veteran's most recent claim on August 1, 2001, the regulation 
pertaining to new and material evidence was revised.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 
C.F.R 
§ 3.156 (2003)].  The revised regulation, however, applies 
only to claims filed on or after August 29, 2001.  Because 
the veteran's claim was filed prior to August 29, 2001, his 
claim will be adjudicated pursuant to the law and regulation 
previously in effect, which discussed in the paragraph 
immediately following.  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim. 
See 38 C.F.R. § 3.156 (2001); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  New evidence may be found to be 
material if it provides "a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  See Hodge; see also 
Elkins v. West, 12 Vet. App. 209, 214 (1999), rev'd on other 
grounds, 229 F.3d 1369 (Fed. Cir. 2000).  

In determining whether new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

New and material evidence

The July 1999 RO rating decision which denied the veteran's 
claim of entitlement to service connection for a shrapnel 
wound of the left leg is final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.  The Board must look at the evidence 
considered at that time and determine whether there is new 
and material and serves to reopen the claim of entitlement to 
service connection for residuals of a shrapnel wound of the 
left leg.  

(i.)  The "old" evidence 

The evidence considered by the RO when it denied the claim in 
July 1999 consisted of service records, service medical 
records, VA outpatient records, private medical records and 
the transcript of a hearing held at the RO in August 1995.  

Service medical records do not show that the veteran was 
treated for any injury during service.  At his service 
separation examination in November 1945, the examiner 
evaluated the veteran's skin as normal and reported there 
were no musculoskeletal defects.  Service records show that 
the veteran was in the European Theater of Operations from 
August 1944 to August 1945.  They do not show, nor does the 
veteran contend, that he was in combat.  

The record included a November 1993 X-ray report from The 
East Hartford Radiology Group pertaining to the left knee.  
The radiologist noted an irregularly shaped opaque object 
measuring 8 to 10 mm. in the posterolateral soft tissues just 
below the knee joint, which he said was evidently a foreign 
body of some kind.  The record also included the report of a 
January 1994 MRI scan of the left knee done at MRI of New 
Britain.  The reporting physician stated that the study was 
read in conjunction with the X-rays performed in November 
1993.  He reported that the MRI exam was somewhat limited due 
to large ferromagnetic inhomogeneity artifact seen in the 
posterolateral soft tissues.  He said this was explained by 
plain film finding of a metallic foreign body seen in the 
soft tissues posteriorly.  There was of record a February 
1995 VA outpatient note in which the veteran's past medical 
history was stated to include shrapnel, posterior left thigh.  

At the August 1995 hearing, the veteran's representative 
clarified that the veteran was not contending that he had 
shrapnel in his left thigh, but rather in his left leg just 
below the knee.  The veteran testified that while he was in 
France in 1944 his was a detached company that traveled to 
other companies to repair guns wherever assistance was 
needed.  He testified that he traveled with a sergeant and 
two other enlisted men.  On one occasion when they came in 
from the field they decided to stay in what appeared to be a 
deserted farmhouse.  The veteran testified that he went 
upstairs into a little attic that contained a pot-bellied 
stove.  He said he lit the stove, and it exploded.  He 
testified that the explosion knocked him about four or five 
feet across the room.  He said that metal flew around and 
that his uniform was "sputtered up."  He testified that two 
of the others came upstairs to help him.  He said he had some 
bleeding wounds and "maybe they put some stuff on me," but 
said he could not remember that far back.  He said he 
received no other medical treatment, and the wound never 
bothered him.  He testified that he only learned that he had 
metal in his calf when he was having X-rays and the MRI scan 
for separate knee problems.  He testified that he had never 
had any other injuries during or after service, except for a 
relatively recent fall.  

(ii.)  The July 1999 RO decision

The July 1999 RO rating decision denied the veteran claim 
because the RO determined that new and material evidence has 
not been submitted since previous denials of the veteran's 
claim by the Board in February 1998 and the RO in October 
1998.

(iii.)  The additional evidence

Evidence added to the record since the July 1999 rating 
decision or otherwise not previously considered consists of 
VA outpatient records dated in 2001 and 2002 pertaining to 
treatment for conditions not related to the veteran's 
service-connection claim.  

The remaining evidence is a July 1997 VA X-ray report.  It 
was received at the Board in August 1997, but it does not 
appear to have been forwarded to the Board and was therefore 
not reviewed by the Board when it made its decision to deny 
the claim in February 1998.  Further, though received at the 
RO in May 1999, it was evidently not considered by the RO in 
its July 1999 rating decision when it decided that new and 
material evidence had not been submitted to reopen the claim.  

The July 1997 VA X-ray report shows that at that time X-rays 
were ordered to rule out a fracture after a fall.  The 
radiologist stated that the film demonstrated a metallic 
foreign body posterior to the head of the left fibula, and it 
was her stated impression that it was shrapnel.  This 
evidence is both new and material to reopen the previously 
denied claim.  It has not been previously considered in any 
adjudication of the claim and in that way is new.  It is not 
cumulative or redundant of the prior X-ray evidence in that 
it specifies that the metallic foreign body in the veteran's 
left leg is shrapnel, which had not been done previously.  

Because the July 1997 X-ray report provides evidence 
pertaining to the nature of the foreign body known to be 
present in the veteran's left leg, it bears directly and 
substantially on the issue being considered, that being 
whether the foreign body in the veteran's left leg is related 
to an injury in service.  It must be considered in order to 
fairly decide the merits of the claim.  The Board finds, 
therefore, that this evidence that is both new and material, 
and the claim of entitlement to service connection residuals 
of a shrapnel wound of the left leg is reopened.  

Considerations upon reopening

(i.) Duty to assist

As noted above, once a claim is reopened, the statutory duty 
to assist is triggered.  See 38 U.S.C.A. § 5103.  The Board 
will therefore determine at this juncture whether additional 
development of the evidence is required.  

In general, the statute and regulation provide that VA will 
make reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  38 C.F.R. 
§ 3.159.  

The Board observes that the RO has obtained the veteran's 
service medical records and that the veteran has submitted 
private medical records in support of his claim.  The veteran 
and his representative have been accorded the opportunity to 
present evidence and argument, and have done so.  The veteran 
has not indicated the existence of any other evidence that is 
relevant to his appeal.  In a claim for compensation benefits 
the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  See 38 C.F.R. § 3.159.  The veteran 
has not been provided a VA medical examination, nor has a 
medical opinion been obtained by the RO or the Board in the 
matter on appeal.  The Board believes, however, that the 
evidence now of record is sufficient to render an informed 
decision and that no further development is warranted.

In short, for the reasons expressed above, the Board believes 
that VA's duty to assist the veteran has been accomplished to 
the extent required under the circumstances here presented.

(ii.) Bernard considerations

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that before the Board addresses in a decision a question that 
has not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument, an opportunity to submit such 
evidence or argument, and an opportunity to address the 
question at a hearing; the Board must consider whether the 
claimant has been prejudiced by any denials of those 
opportunities.  

The Board notes that in its April 2002 letter, the RO 
specifically informed the veteran of the requirements for a 
grant of service connection, and the veteran has submitted 
argument and evidence as to that issue.  The Board finds, 
therefore, that it may consider the substantive merits of the 
claim without prejudice to the veteran.  

(iii.) Standard of review

A determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that "when the 
positive and negative evidence relating to a veteran's claim 
are in 'approximate balance,' thereby creating a 'reasonable 
doubt' as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  

Discussion of the merits of the claim

As was noted above, in order to establish service connection 
for a claimed disorder, there must be (1) medical evidence of 
current disability; (3) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In this case the report of private X-rays done in November 
1993, the MRI scan report of January 1994 and the July 1997 
VA X-ray report serve to provide the medical evidence of 
current disability, that is, the presence of a metallic 
foreign body in the veteran's left leg.   Hickson element (1) 
is accordingly satisfied. 

With respect to Hickson element (2), the Board has considered 
the veteran's testimony that in 1944 while he was in France 
in World War II he was hit by shrapnel when a stove in a 
farmhouse exploded.  He is competent to testify that his leg 
was injured.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [VA cannot ignore a veteran's testimony simply because 
the veteran is an interested party; personal interest may, 
however, affect the credibility of the testimony]. 
The veteran's testimony that the leg injury did not bother 
him later in service is consistent with the absence of 
documentation of residuals of the injury at his service 
separation examination in November 1945.  Further, his 
service records document that he was an artillery mechanic, 
which is consistent with the veteran's testimony that his 
company was a detached unit and therefore needed to seek 
shelter in deserted farmhouse.  

Thus, the Board not only finds the veteran's testimony 
credible, it finds that its probative value outweighs the 
probative value of no finding of injury residuals at service 
separation.  In addition, there is no evidence to contravene 
the veteran's testimony that although he has had knee 
problems and falls, at no time subsequent to service has he 
had any injury to his left leg.  

The evidence, taken as a whole, demonstrates as follows: the 
veteran incurred an injury to his left leg when he was hit by 
flying metal when a stove exploded while on duty in France; 
he was noted many years later to have a foreign body lodged 
in his left leg; a VA radiologist identified the metallic 
object as shrapnel; and there is no explanation other than 
the stove explosion in service for the presence of shrapnel 
in his left leg.  The Board concludes that the record 
contains satisfactory evidence of a left leg injury during 
the veteran's World War II service in France in 1944.  
Considering the claim on the basis of the place and 
circumstances of his service as shown by his service records 
and pertinent medical and testimonial evidence, under the 
principles relating to service connection set forth in 
38 C.F.R. § 3.303(a), the Board accepts this evidence in 
satisfaction of Hickson element (2), despite the lack of any 
official record of an in-service injury of the left leg.  

With respect to Hickson element (3), medical nexus, the July 
1997 VA X-ray report, which identified the foreign body in 
the veteran's left leg as shrapnel, in essence identified a 
relationship between the foreign body and the veteran's 
injury from the exploding stove in service.  Just as there is 
no other explanation for the presence of a foreign body in 
the veteran's left leg, there is no medical opinion to the 
contrary. Accordingly, the Board finds that Hickson element 
(3) has also been met.

The Board therefore concludes that all three elements 
required for service connection have been established. The 
benefit sought on appeal is accordingly granted.  The Board 
wishes to make it clear, however, that this grant of service 
connection is limited to the retained foreign body, and it 
does not encompass any other disabilities of the left knee or 
leg. 


ORDER

Service connection for residuals of a shrapnel wound of the 
left leg is granted.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



